Reasons for Allowance
Claims 1, 4–15 and 21–26 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at wherein the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel.
This allowable feature, formerly present in dependent claim 3, was indicated as allowable in pages 4–6 of the Final Rejection mailed on 01/19/2022. Pages 4–6 of the Final Rejection mailed on 01/19/2022, describing why this feature is allowable, are incorporated herein by reference.
A subsequent search failed return better prior art.
Therefore, claim 1 is allowed. 
Claim(s) 4 – 8 is/are allowed for the same reasons via its/their dependency on claim 1. 
With respect to independent claim 9, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a third wall located at least partially in the second channel, wherein an inner surface of the third  wall forms a third channel and wherein the second wall includes a plurality of corrugations configured to increase a surface area of a material extruded through at least one of the first channel and the second channel.
This allowable feature was indicated as allowable in pages 8–11 of the Final Rejection mailed on 01/19/2022. Pages 8–11 of the Final Rejection mailed on 01/19/2022, describing why this feature is allowable, are incorporated herein by reference.
A subsequent search failed return better prior art.
Therefore, claim 9 is allowed. 
Claim(s) 10–15 is/are allowed for the same reasons via its/their dependency on claim 9. 
With respect to independent claim 21, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a third channel with a third nozzle tip, wherein the second channel surrounds the third nozzle tip, and wherein the third nozzle tip is retracted longitudinally with respect to the second nozzle tip such that the third nozzle tip is located within the second channel. 
This allowable feature was indicated as allowable in pages 6–8 of the Final Rejection mailed on 01/19/2022. Pages 6–8 of the Final Rejection mailed on 01/19/2022, describing why this feature is allowable, are incorporated herein by reference.
A subsequent search failed return better prior art.
Therefore, claim 21 is allowed. 
Claim(s) 22–23 is/are allowed for the same reasons via its/their dependency on claim 21. 
With respect to independent claim 24, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a third channel with a third nozzle tip, wherein the second channel surrounds the third nozzle tip, and wherein the third nozzle tip is retracted longitudinally with respect to the second nozzle tip such that the third nozzle tip is located within the second channel. 
This allowable feature is the feature allowed in claim 21 immediately above and was indicated as allowable in pages 6–8 of the Final Rejection mailed on 01/19/2022. Pages 6–8 of the Final Rejection mailed on 01/19/2022, describing why this feature is allowable, are incorporated herein by reference.
A subsequent search failed return better prior art.
Therefore, claim 24 is allowed. 
Claim(s) 25-26 is/are allowed for the same reasons via its/their dependency on claim 24. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claim(s) 1, 4-15, and 21-26 is/are allowed. Applicant's remarks filed on 04/19/2022 and 04/19/2022 were fully considered. They are persuasive to the extent they are consistent with the Reasons for Allowance set out fully above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743